UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission file number 000-30785 CAMELOT ENTERTAINMENT GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 52-2195605 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8001 Irvine Center Drive, Suite 400 Irvine, CA 92618 (Address of principal executive offices) (zip code) (949) 754 - 3030 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the last 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of May 10, 2010, the Registrant had outstanding 11,215,116,075 shares of Common Stock, and 50,543,032 shares of Preferred Stock, Class A, B, C, D, E and F. 1 CAMELOT ENTERTAINMENT GROUP, INC. INDEX TO FORM 10-Q PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Balance Sheets as ofMarch 31, 2010 and December31, 2009 3 Statements of Operations for the three monthsended March 31, 2010 and 2009 4 Statements of Cash Flows for three months ended March 31, 2010 and 2009 5 Notes to Financial Statements 6- 14 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15- 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24-25 PART II. OTHER INFORMATION Item 1. Legal Proceedings 26 Item 2. Changes in Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Submissions of Matters to a Vote of Security Holders 26 Item 5. Other Information 26 Item 6. Exhibits and Reports on Form 8-K 26 Signatures: 27 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Camelot Entertainment Group, Inc. Balance Sheets (unaudited) ASSETS As of As of March 31, December 31, Current Assets: Cash $ $ Prepaid expenses Total Current Assets Property and equipment, net of accumulated depreciation $300 and $0, respectively - Other assets - script costs Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Accounts payable and accrued liabilities $ $ Accrued expenses to related parties Secured convertible notes payable, net of discount of $171,351and $166,954, respectively Derivative liability - conversion feature Total Current Liabilities Long Term Liabilities: Derivative liability - Preferred Stock Series A, B, and C Secured convertible notes payable -net of discount $446,346 and $409,486, respectively Derivative liability - conversion feature Total Long Term Liabilities Total Liabilities Series A, B, C Convertible Preferred Stock par value $0.0001 per share, 100,000,000 shares authorized: 14,147,510, 29,144,022 and 7,151,500 shares issued and outstanding as of March 31, 2010 par value $0.0001 per share, 100,000,000 shares authorized: 10,147,510, 9,896,510 and 7,151,500 shares issued and outstanding as of December 31, 2009 Stockholders' Deficit Common Stock; Par Value $0.0001 Per Share; Authorized 19,900,000,000 Shares;8,150,073,775 Shares Issued and 7,800,073,775 Outstanding as of March 31, 2010 Authorized 19,900,000,000 shares; 3,061,330,703 issued and 2,961,330,703 shares outstanding as of December 31, 2009 Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of theses financial statements. 3 Camelot Entertainment Group, Inc. Statements of Operations (unaudited) For the Three For the Three Months Ended Months Ended March 31, March 31, Revenue $ $ - Costs of revenues - Gross loss ) - Operating expenses- General and administrative Total operating expenses Net operating loss ) ) Other income (expense): Interest expense ) ) Loss on change in fair value of derivative liabilities ) ) Total other income (expense) ) ) Net loss $ ) $ ) Basic and diluted loss per common share $ ) $ ) Weighted average shares outstanding basic and dilutive The accompanying notes are an integral part of theses financial statements. 4 Camelot Entertainment Group, Inc Statements of Cash Flows (unaudited) For the Three For the Three Months Ended Months Ended March 31, March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to cash used in operating activities: Depreciation - Amortization of debt discount Loss on change in fair value of derivative liabilities Common stock issued for interest expenses - Common stock issued per anti-dilution agreement - Common stock issued for services Common stock issued for related party services - Preferred stock issued to related parties - Change in assets and liabilities: Other current assets Accounts payable and accrued liabilities Accrued liabilities due to related parties Cash used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment ) - Purchase of other assets ) ) Cash used in investing activities ) ) Cash flows from financing activities: Proceeds from convertible notes payable - Advances from affiliate / shareholders loans Payments on affiliate / shareholder loans ) ) Cash used in financing activities Increase (decrease) in cash ) Cash at beginning of period Cash at the end of the period $ $ Non-cash investing and financing transactions: Creation of additional debt discount $ $
